Title: To George Washington from David Salisbury Franks, 12 May 1789
From: Franks, David Salisbury
To: Washington, George



New York 12th May 1789.

Early in the Year 1774, I settled in Montreal with a small Capital and a considerable Credit as a Merchant & was successful in Business. In the Spring of 1775 I suffered a short tho rigorous

imprisonment on Account of my attachment to the Cause of America. As soon as the Troops under General Montgomery took Possession of Montreal I did everything in my Power to promote their Success, & at one time advanced nearly to the Amount of Five hundred half Johanes in Goods & Money, which was afterwards paid to me in depreciated Paper. In 1776 soon after the unfortunate Attack on Quebec, General Wooster appointed me to the office of Clerk of the Checque or Paymaster to the Artificers of the Garrison of Montreal, in which Capacity I was indefatigable in forwarding the public Works, & again advanced considerable Sums of Money, at times when there was not a farthing in the Military Chest to satisfy the demands of the Workmen. When the Northern Army retreated from Canada, I join’d it as a Volunteer & continued attached to that army with some little intermission until the reduction of General Burgoyne. In 1778, after the evacuation of Philadelphia by the British Army & on the arrival of Count D’Estaing I procured Letters of recommendation from the Board of War, from Mr Gerard & Mr Deane who came with the Count & join’d him off Sandy Hook, I continued with that Admiral until he arrived at Rhode Island, when on the failure of that Expedition I returned to Philadelphia where my military Duty called me.
In 1779 I went a Volunteer to Charles Town & was an Aid de Camp in General Lincoln’s Family ’till I was recalled to attend the Tryal of General Arnold. In 1780,1 was in Arnolds military Family at West Point until his Desertion to the Enemy, when a Court of Enquiry which I had solicited of the Commander in chief made the Report which accompanies this, and which His Excellency was pleased to accept and approve. In 1781 The Superintendant of Finance sent me with Dispatches to Mr Jay at Madrid & to Mr Franklin at Paris. I continued employed in Europe until the next Year when I returned home with the approbation of our Ministers, as well as of Mr Morris, for my Conduct while abroad. At my return I found myself deranged from the Line of the Army but on application to Congress I was reinstated for one Year only. When Mr Jefferson was going to Paris, one of the Commissioners for making a Treaty of Peace, he took me into his Family: we waited a considerable Time at Baltimore for an Opportunity to go to Sea (a British Squadron then guarding the Bay of Chesapeak) Congress in the mean while received

information that a Treaty was already signed & this precluded the necessity of Mr Jefferson’s embarking. I then solicited the Secretary for foreign Affairs for an appointment in the Consular Line, and procured a recommendation from some of the most eminent Merchants of my native Place. Mr Livingston mentioned me in a particular Manner to Congress, a Copy of his Letter and of that of the Merchants, are joined herewith.
In the Winter of the Year 1784 Congress dispatched me to Europe with a Copy of the ratification of the definitive Treaty, which I had the Honor of delivering to our Ministers in Paris, where I remained ill of a Fever, which prevented me Going to Holland in consequence of orders received from the Superintendant of Finance. In 1785 I went at a considerable Expence to Marseilles to which Place Mr Barclay had named me Vice Consul. I resided there ’till my little Stock of Money was nearly exhausted & in the Spring of 1786 I returned to Paris; for my first Voyage to Europe, as well as the second with the ratification of the definitive Treaty, and for my residence at Marseilles as Vice Consul, I never received any emolument whatever. In fall 1786 Mr Barclay was commissioned by our Ministers for making a Treaty of Peace And Commerce with the Emperor of Morocco & I was appointed his Secretary; previous to our departure for Africa it was judged necessary to send a Confidential Person to London to get the proper Instruments signed by Mr Adams & to fix the mode of drawing Bills of Exchange &c., with that Gentleman; I offered myself & executed what depended on me in the two journeys I made to London with Zeal & dispatch. After Mr Barclay’s return to Spain from Morocco where he had compleated a Treaty with the Emperor I was sent by him with it from Madrid to Paris & from thence by Mr Jefferson to London to get Mr Adams’s signature to it. In the month of March following I embarked by order of our Ministers for America, bearer of the Treaty of Morocco & had the Honor of delivering it to Mr Jay at New York in the Month of May; with me I also brought Testimonials of the approbation of our Ministers abroad as appears by their public Dispatches.
Thus I have devoted Eleven Years of the best Part of my Life to the Service of my Country, in all which time, I am bold to say that I have ever been actuated by a disenterested Zeal for her Honor & Prosperity.

Davd Franks.

